Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drew Hissong on 5/28/21.
The application has been amended as follows: 

	The term “or” after the term modified on line 8 of claim 1 has been replaced with 
-- and --.













Examiner’s Comments
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 4/23/21, with respect to 103 have been fully considered and are persuasive.  The rejection of claims 1, 2, 5-13 has been withdrawn because of the amendment to claim 1 to recite “wherein the exon is exon 20, 21, or 24 of the COL4A5 gene”.  The prior art of record does not teach or make obvious making an oligonucleotide of 15-30 base pairs comprising a sequence that is complementary to an exon of sequence of COL4A5 gene, wherein the exon is exon 20, 21, or 24 of the gene, wherein the exon comprises a truncating mutation. 
The amendment to claim 1 was to expedite allowance of the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635